 1                                                                        Honorable Marsha J. Pechman
 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE
10

11      In re Cedar Shake and Shingle Antitrust             CASE No. 2:19-cv-00288-MJP
        Litigation
12                                                           ORDER ON MOTION TO STAY
                                                             DISCOVERY
13      This Document Relates to:
14      ALL CLASS ACTIONS

15
            The above-entitled Court, having received and reviewed the parties’ LCR 37 Submission
16

17   Regarding Defendants’ Request to Stay Discovery Pending Motions to Dismiss (Dkt. No. 108),

18   all attached declarations and exhibits, and relevant portions of the record, rules as follows:

19          IT IS ORDERED that the request to stay discovery is DENIED.
20          Defendants present three primary reasons in support of their request to stay discovery
21
     pending the Court’s ruling on their motions to dismiss.
22
            First, they argue that the Court’s recent ruling in a related case (S&W Forest Products v.
23
     CSSB, C19-202MJP) suggests “that Defendants will prevail on their motions to dismiss.” Dkt.
24

25   No. 108 at 7. The Court is not disposed to speculate in advance either that Defendants will

26   prevail on these motions (which are not even ripe at this juncture) or that Plaintiffs will not be

     given an opportunity to amend in the event that Defendants do prevail. The Court’s priority


     ORDER - 1
 1   remains the steady progress of this litigation towards resolution or trial, which includes a
 2   steadfast adherence to the case schedule already agreed to by the parties.
 3
            Second, Defendants assert a “substantial burden” as result of being required to engage in
 4
     discovery. The Court is at a loss to understand how the burden on Defendants is any greater at
 5
     this point than it was when the case schedule was initially agreed upon and put into place.
 6

 7          Third, Defendants make the representation that the parties will be able to swiftly get back

 8   on schedule following the rulings on the motions to dismiss. The Court is not persuaded – more

 9   than 30 years of case management has taught that the litigation process, once interrupted, does
10   not resume promptly or easily. The most reliable way to assure compliance with the existing
11
     agreed case schedule is to remain on the existing agreed case schedule.
12
            For the reasons cited above, Defendants’ request for a stay of discovery will be denied.
13

14

15          Dated this 31st day of October, 2019



                                           A
16

17

18                                         Marsha J. Pechman
                                           United States Senior District Judge
19

20

21

22

23

24

25

26




     ORDER - 2
